Citation Nr: 0433160	
Decision Date: 12/15/04    Archive Date: 12/21/04

DOCKET NO.  01-09 170A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 
percent for residuals of a lumbar spine injury with 
degenerative disc disease.  

2.  Entitlement to an effective date prior to January 12, 
2000, for the grant of service connection for residuals of a 
lumbar spine injury with degenerative disc disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from January 1988 to 
January 1990 and from January 1991 to March 1991. This matter 
comes to the Board of Veterans' Appeals (BVA or Board) on 
appeal from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The issue of entitlement to an initial evaluation in excess 
of 40 percent for residuals of a lumbar spine injury with 
degenerative disc disease is addressed in the REMAND portion 
of the decision below.   


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran filed an initial claim for service connection 
for a lumbar spine disability on January 12, 2000, more than 
one year following his separation from service.  


CONCLUSION OF LAW

The requirements for an effective date prior to January 12, 
2000, for the grant of service connection for residuals of a 
lumbar spine injury with degenerative disk disease have not 
been met. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.400 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5103(a), 5103A and 
38 C.F.R. § 3.159).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans claims (CAVC or Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified at 38 C.F.R. § 
3.159).

The veteran was provided with notice pursuant to the VCAA, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159.  In a letter 
from the RO in November 2003, he was told what evidence was 
of record and what was needed to substantiate his claim.  He 
was also told of what evidence and information the government 
would obtain and of what he should obtain.   

Content of notice

Pelegrini v. Principi, 18 Vet. App. 112 (2004) stated that 
38 C.F.R. § 3.159(b)(1), explicitly, and 38 U.S.C.A. 
§ 5103(a), implicitly, require that VA request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  The CAVC's statement that §§ 5103(a) 
and 3.159(b)(1) require VA to include such a request as part 
of the notice provided to a claimant under those provisions 
is obiter dictum and is not binding on VA.  See VAOPGCPREC 1-
2004 (Feb. 24, 2004).  Additionally, the Pelegrini decision 
had not held that VA's notice must contain the "magic" 
words of the statute or the regulation in order to comply 
with the content requirements of the 3.159 notice.  See 
VAOPGCPREC 7-2004 (July 16, 2004).  Further, 38 U.S.C.A. 
§ 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  Therefore, even though the veteran 
in this case was not told to submit any evidence in his 
possession that pertained to the claim, this is not an error 
which would prevent adjudication of his claim.  

In addition, in the November 2003 letter sent to the veteran 
from RO, the veteran was informed that he should send any 
additional information within one year.  A recent court 
decision held that VA must wait one year before denying a 
claim.  See Paralyzed Veterans of America, et. al. v. 
Secretary of Department of Veterans Affairs (PVA), 345 F.3d 
1334 (Fed. Cir. 2003).  In the Veterans Benefits Act of 2003, 
Congress reinstated VA's authority to make decisions on all 
claims without waiting one year.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  
Therefore, the Board may proceed with adjudication of this 
claim.  

Furthermore, as will be explained below, the Board finds that 
the law in this particular case, and not the evidence, is 
dispositive, although the Board does acknowledge that in some 
effective date claims the reverse may be true.  The Court has 
held that where the law, and not the underlying facts or 
development of the facts are dispositive in a matter, the 
VCAA can have no affect on the appeal.  Manning v. Principi, 
16 Vet. App. 534, 542 (2002); Smith v. Gober, 14 Vet. App. 
227 (2002) (VCAA has no affect on appeal limited to 
interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 
143 (2002) (VCAA not applicable where law, not actual 
evidence, is dispositive).  Therefore, the Board finds that 
no further action is necessary under the VCAA in this case 
and that the case is ready for appellate review.  

The basic facts in this case are not in dispute.  The service 
records show that the veteran was discharged from active duty 
service in March 1991.  He last served in the Reserves in 
1993.  In January 1990, after discharge from his first period 
of service, the veteran filed a claim for service connection 
for hearing loss, and a rating dated in March 1990 denied 
that claim.  That decision was confirmed and continued in 
July 1990.  The veteran's claim for service connection for a 
back injury was received at the RO on January 12, 2000.  His 
service records show that he injured his back in 1993 while 
on Reserve duty.  His January 2000 claim is the first 
reference in the file to a claim for a lumbar spine 
disability.  

It is the veteran's contention that service connection should 
be granted since 1993, the date of the injury.  He has stated 
at his April 2002 RO hearing that his condition was 
misdiagnosed as a muscle pull, and has argued that if a 
proper diagnosis had been given regarding his condition, he 
would have filed a claim sooner.  A private examination in 
May 2000 showed degenerative changes involving the left L5-S1 
facet joint.  A VA examination in November 2000 showed a 
residual injury of the lumbar spine with degenerative disc 
disease.  A rating decision in March 2001, granted service 
connection for residuals of a lumbar spine injury with 
degenerative disc disease, effective from January 12, 2000, 
the date of the veteran's claim.  

Under VA laws and regulations the effective date of an award 
of disability compensation to a veteran is a day following 
separation from active service or the date entitlement arose 
if the claim is received within one year after separation 
from service.  Otherwise, the effective date of an award of 
disability compensation is the date of receipt of claim, or 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a)(b)(1); 38 C.F.R. § 3.400(b)(2).  

In this case, the veteran did not file a claim for service 
connection for residuals of a lumbar spine disability within 
one year of separation from service.  The only claim the 
veteran filed within one year of separation from his first 
period of service was the claim for service connection for a 
hearing loss.  Rather, the record reflects that the veteran 
first filed a claim for service connection for residuals of a 
lumbar spine injury on January 12, 2000.  It is noted that 
during his September 2004 hearing before the BVA, the veteran 
testified that his January 2000 claim was the first that he 
had filed for this disability, and that he was discharged 
from Reserve duty in 1993.  At no time has the veteran 
asserted or contended that he filed a claim for service 
connection for residuals of a lumbar spine injury prior to 
January 12, 2000.  The RO assigned that date as the effective 
date for the grant of service connection since the claim was 
filed more than one year following the veteran's separation 
from service.  

While the veteran contends that he would have filed a claim 
sooner if he had been properly diagnosed, the law governing 
the effective date of an award is quite specific, and is 
limited to the day following separation from service, if a 
claim was received within one year of separation from 
service, the date entitlement arose, or the date the 
veteran's claim was received.  No claim having been submitted 
within one year of separation from service, the Board finds 
that an effective date prior to January 12, 2000, is not 
warranted.  The law does not provide for an effective date 
prior to that granted by the RO.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  


ORDER

An effective date prior to January 12, 2000, for the grant of 
service connection for residuals of a lumbar spine injury 
with degenerative disc disease is denied.  


REMAND

A review of the record with respect to the veteran's claim 
for an increased evaluation for his service connected back 
disability discloses a need for further development prior to 
final appellate review.  In this regard, the Board notes that 
the regulations used to evaluate diseases and injuries of the 
spine have changed twice since the veteran's claim was filed.  
These changes became effective on September 23, 2002, and on 
September 26, 2003.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5285-5295 (2002); 67 Fed. Reg. 54345 (Aug. 22, 2002) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 
68 Fed. Reg. 51454-58 (Aug. 27, 2003) (codified at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243).  

While the veteran was informed in the January 2004 
Supplemental Statement of the Case of the new interim 
criteria effective September 23, 2002, it does not appear 
that the veteran has received notice of the criteria which 
became effective on September 26, 2003.  Because these 
changes took effect during the pendency of the veteran's 
appeal, the question arises as to which set of rating 
criteria applies.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003) (the rule of Karnas v. Derwinski, 1 Vet. App. 308 
(1991), that the version most favorable to the claimant be 
applied when there has been a change in rating criteria has 
been overruled to the extent that it conflicts with authority 
established by the U.S. Supreme Court and the Federal 
Circuit).  The veteran has not been put on notice of the 
twice-changed regulations and given the opportunity to argue 
his case with respect to these changes.  

Furthermore, the RO has not been afforded the opportunity to 
evaluate the veteran's service-connected disabilities under 
the revised criteria for rating diseases and disabilities of 
the spine.  In the Board's opinion, the veteran could be 
prejudiced as a result of the Board addressing this matter in 
the first instance.  

As such, the veteran should be specifically advised by the RO 
of the new and the old rating criteria for evaluating 
diseases and disabilities of the spine, including 
intervertebral disc syndrome, and the RO should specifically 
evaluate his claim under 38 C.F.R. § 4.71a as it existed at 
the time he filed his claims, and as amended two times during 
the pendency of his appeals.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the veteran when 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following action:

1.  The veteran should be afforded an 
examination of his lumbar spine to 
ascertain the severity and manifestations 
of his service-connected disability.  Any 
and all indicated evaluations, studies 
and tests deemed necessary by the 
examiner should be accomplished, and the 
examiner is requested to report 
complaints and clinical findings in 
detail.  The examiner is further 
requested to comment on the presence or 
absence of flare-ups of pain, weakness, 
excessive fatigability with use, 
incoordination, painful motion and pain 
with use, and attempt to offer an opinion 
as to whether these factors produce any 
additional impairment.  A clear rationale 
for all opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file or in the alternative, the 
claims file, must be made available to 
the examiner for review.  

2.  The RO, after ensuring that the 
record contains the clinical findings 
necessary to evaluate the veteran's 
disability under the old and revised 
criteria, should re-adjudicate the claim, 
including evaluating the service-
connected lumbar spine disability under 
38 C.F.R. § 4.71a, as was in effect at 
the time the veteran filed his claim, and 
as amended two times during the pendency 
of his appeal, and considering whether 
assignment of "staged" ratings is 
appropriate for the service-connected 
disability.  Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5285-5295 (2002); 67 
Fed. Reg. 54345 (Aug. 22, 2002) (codified 
at 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003); 68 Fed. Reg. 51454-58 (Aug. 
27, 2003) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243).  
Consideration should also be given to 
38 C.F.R. § 3.321(b).  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



	                     
______________________________________________
	RAYMOND F.FERNER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



